Citation Nr: 1528816	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-00 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability evaluation for right upper extremity peripheral neuropathy with carpal tunnel syndrome and cubital tunnel syndrome, status post-operative nerve decompression associated with diabetes mellitus, in excess of 20 percent.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision by the RO in Huntington, West Virginia, that granted entitlement to service connection for right cubital tunnel syndrome and ulnar mononeuropathy effective May 16, 2012 and assigned a 10 percent disability rating.  The Veteran appealed for a higher initial rating.  A January 2014 RO decision increased the Veteran's disability rating to 20 percent as of the date of claim.  The RO decision also granted entitlement to a temporary total evaluation (100 percent) from June 28, 2012 to August 2, 2012 based on surgical treatment necessitating convalescence.

In a March 2015 letter, the Veteran withdrew a request for a Board hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent Diabetic Sensory-Motor Peripheral Neuropathy examinations in July 2012 and July 2014.  Each examination noted no pain, paresthesias, or numbness of the upper extremities and the July 2014 examiner indicated that the Veteran did not have an upper extremity diabetic peripheral neuropathy; however, in various letters the Veteran has repeatedly complained of numbness from his elbow to his fingers including after his decompression surgery and physical therapy.  Further, the Veteran's private physician has indicated in a June 2012 letter that diabetes makes carpal tunnel syndrome and cubital tunnel syndrome neuropathies worse, and that there is no surgery or cure for diabetic neuropathy-only the symptoms can be treated.  As noted above, the Veteran's right upper extremity disability is characterized to include carpal tunnel syndrome and cubital tunnel syndrome as well as the diabetic peripheral neuropathy.  It is unclear whether the examiners fully considered the Veteran non-diabetes related right upper extremity complaints and accurately evaluated the severity of the Veteran's service-connected peripheral neuropathy with carpal tunnel syndrome and cubital tunnel syndrome.  Therefore, the Board finds a VA nerves examination is necessary to determine the current nature and severity of the Veteran's right upper extremity peripheral neuropathy with carpal tunnel syndrome and cubital tunnel syndrome. The Board notes further that the July 2014 VA examination was neither identified nor discussed in the September 2014 supplemental statement of the case (SSOC).  On remand, the RO should consider this examination report as well as any evidence added to the record since that SSOC.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA nerves examination to assess the severity of his service-connected right upper extremity peripheral neuropathy with carpal tunnel syndrome and cubital tunnel syndrome.  The entire claims file and a copy of this Remand must be made available to the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire(s) (DBQ) should be completed.  The examiner should indicate whether the Veteran currently manifests symptomatology associated with right upper extremity diabetic peripheral neuropathy, carpal tunnel syndrome, and/or cubital tunnel syndrome.

2.  After completing the above development and any other indicated development, readjudicate the claim on appeal with consideration of both the July 2012 and July 2014 VA examinations and any evidence added to the record since the September 2014 SSOC.  If the benefit sought is not granted, provide the Veteran and his representative a SSOC and allow an appropriate opportunity to respond before returning the claims file to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




